UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission File number 333-110324 BTX HOLDINGS, INC. (Name of small business issuer in its charter) FLORIDA 16-1682307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1400 Cypress Creek Road, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (Zip Code) (954) 776-6600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o State the number of shares outstanding of each of the issuer's classes of common equity, as of August 7, 2007: 5,318,069 shares of common stock. BTX HOLDINGS, INC. (Formerly known as King Capital Holdings, Inc.) FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 CONSOLIDATEDBALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) PAGE F-2 CONSOLIDATEDSTATEMENTS OF OPERATIONS FOR THE THEE MONTHS AND SIX MONTHSENDED JUNE 30,, 2, 2003 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGE F-3 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY FOR THE PERIOD FROM JANUARY 8, 2003 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGE F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE30, 2007 AND 2, 2003 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGES F-5 - F-14 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 1,674 Prepaid expenses 1,989 TOTAL CURRENT ASSETS 3,663 Property and Equipment, net 4,822 TOTAL ASSETS $ 8,485 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ 113,862 Accrued payroll 59,130 Accrued interest 3,795 Notes payable- related party 12,500 Notes payable 30,000 TOTAL CURRENT LIABILITIES 219,287 COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ DEFICIENCY Preferredstock, $.001 par value, 10,000,000 shares authorized,none issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized,5,318,065 shares issued and outstanding 5,318 Additional paid in capital 2,405,826 Accumulated deficit during development stage (2,621,946 ) Total Stockholders’ Deficiency (210,802 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ 8,485 See accompanying notes to financial statements. F-1 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, For The Period From January8, 2003 (Inception) to June 30, 2007 2006 2007 2006 2007 OPERATING EXPENSES Consulting fees $ - $ 14,203 $ 152,500 $ 14,203 $ 365,363 Management fees - related party - 84,000 Professional fees 35,624 16,020 92,371 42,381 360,186 Research and development - 20,000 12,500 - 168,618 Impairment of technology - - 27,575 500,000 General and administrative 103,401 114,724 152,874 214,591 690,958 Total Operating Expenses 139,025 164,947 410,245 298,750 2,169,125 LOSS FROM OPERATIONS (139,025 ) (164,947 ) (410,245 ) (298,750 ) (2,169,125 ) OTHER EXPENSES: Interest Expense (10,680 ) (27,932 ) (20,730 ) (41,460 ) (53,995 ) Loss on conversion of note payable (96,332 ) - (96,332 ) - (96,332 ) Financing fees - (302,494 ) Total Other Expenses (107,012 ) (27,932 ) (117,062 ) (41,460 ) (452,821 ) LOSS BEFORE PROVISION FOR INCOME TAXES (246,037 ) (192,879 ) (527,307 ) (340,210 ) (2,621,946 ) Provision for Income Taxes - NET LOSS $ (246,037 ) $ (192,879 ) $ (527,307 ) $ (340,210 ) $ (2,621,946 ) Net loss per share - basic and diluted $ (0.05 ) $ (0.06 ) $ (0.14 ) $ (0.10 ) Weighted average number of shares outstanding during the period - basic and diluted 4,537,221 3,311,476 3,765,305 3,282,051 See accompanying notes to financial statements. F-2 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDER' DEFICIENCY FOR THE PERIOD FROM JANUARY 8, 2003 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) Preferred Stock Common Stock Additional Paid-In Deferred Accumulated Deficit During Development Shares Amount Shares Amount Capital Compensation Stage Total BALANCE, JANUARY 8, 2003 (Inception) - $ - - $ - $ - - $ - $ - Issuance of founders stock - - 1,574,600 1,575 425 - - 2,000 Net loss, 2003 - BALANCE, DECEMBER 31, 2004 - - 1,574,600 1,575 425 - - 2,000 Beneficial conversion on convertible debt - 85,000 - - 85,000 Net loss, 2004 - (102,668 ) (102,668 ) BALANCE, December 31, 2004 - - 1,574,600 1,575 85,425 - (102,668 ) (15,668 ) Sale of common stock for cash - - 311,500 312 622,689 - - 623,000 Stock issued to acquire technology - - 250,000 250 499,750 - - 500,000 Common stock issued for reverse merger - - 282,500 283 (283 ) - - - Common stock issued for reverse merger - - 16,550,700 16,551 (16,551 ) - - - Repurchase and cancellation of common stock - - (15,737,500 ) (15,738 ) (34,263 ) - - (50,000 ) Common stock issued for financing fees on note payable - - 5,000 5 9,995 - - 10,000 In-kind contribution of management services - 880 - - 880 Common stockissued for legal services - - 15,000 15 29,985 - - 30,000 Net loss, 2005 - (1,250,794 ) (1,250,794 ) BALANCE, December 31, 2005 - - 3,251,800 3,252 1,197,628 - (1,353,462 ) (152,582 ) Sale of common stock 4,000 4 9,996 - 0 10,000 Common stock issued for services - - 50,000 50 167,950 (153,000 ) - 15,000 Common stock issued for financing fees on note payable - - 18,000 18 78,482 - - 78,500 Conversion on notes payable and accrued interest - - 85,502 86 78,429 - - 78,514 Retirement of common stock - - (5,000 ) (5 ) 5 - - - Amortization of deferred compensation - 89,704 - 89,704 Net Loss, 2006 - (741,177 ) (741,177 ) Balance December 31, 2006 - $ - 3,404,302 3,404 1,532,490 (63,296 ) $ (2,094,639 ) $ (622,041 ) Common stock issued for services - - 100,000 100 149,900 - - 150,000 Conversion on notes payable and accrued interest - - 1,204,148 1,204 481,400 - - 482,604 Conversion of accrued payroll - - 599,615 600 238,046 - - 238,646 Common stock issued for financing fees - - 10,000 10 3,990 - - 4,000 Amortization of deferred compensation - 63,296 - 63,296 Net Loss, June 30, 2007 - (527,307 ) (527,307 ) Balance June 30, 2007 - $ - 5,318,065 5,318 2,405,826 - $ (2,621,946 ) $ (210,802 ) See accompanying notes to financial statements. F-3 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months ended June 30, For The Period From January8, 2003 (Inception) toJune 30, 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (527,307 ) $ (340,210 ) $ (2,621,946 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 252,139 27,575 555,898 Common stock issued for financing fees 4,000 - 7,500 Beneficial conversion expenses - - 35,763 Loss on conversion of notes payable related party 96,332 96,332 Depreciation expense 2,347 2,347 10,529 Impairment of technology - 37,598 500,000 In-kind contribution of services - 880 Changes in operating assets and liabilities: Increase in prepaid expenses 293 4,484 (1,989 ) Accrued payroll 71,000 87,150 259,878 Accrued interest 15,843 10,357 52,368 Accounts payable 23,255 26,955 113,862 Net Cash Used In Operating Activities (62,098 ) (143,744 ) (990,925 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - - (15,351 ) Net Cash Used In Investing Activities - - (15,351 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash overdraft (728 ) 5,050 - Proceeds from notes payable - 10,000 70,000 Repayments of notes payable (5,000 ) (20,000 ) (40,000 ) Proceeds from notes payable related party 69,500 43,750 392,950 Repurchase and retirement or treasury stock - - (50,000 ) Proceeds from issuance of common stock - 85,000 635,000 Net Cash Provided By Financing Activities 63,772 123,800 1,007,950 NET INCREASE (DECREASE) IN CASH 1,674 (19,944 ) 1,674 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - 19,944 - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,674 $ - $ 1,674 Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - $ - Cash paid for interest expense $ - $ 500 $ 500 Conversion of convrtible debt and accrued interest to common stock $ 386,182 $ - $ 428,933 Conversion of accrued salary to common stock $ 200,748 $ - $ 200,748 See accompanying notes to financial statements. F-4 BTX HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE 1 ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (A) Basis of Presentation The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. (B) Organization BTX Holdings, Inc. f/k/a King Capital Holdings, Inc. was incorporated under the laws of the State of Florida on April 24, 2003. BioTex Corporation (f/k/a YB Holdings, Inc.) (a development stage company), established in 2003 to develop and employ technologies from around the world to process biomass (plant derived) waste, extract the usable fractions, and then utilize or sell those extractions for varied applications or in further processes. Activities during the development stage include developing the business plan, acquiring technology and raising capital. Pursuant to a share purchase agreement, dated December 30, 2005, BioTex Corporation, consummated an agreement with BTX Holdings, Inc., pursuant to which BioTex Corporation, exchanged all of its then issued and outstanding shares of common stock for approximately 89% of the common stock of BTX Holdings, Inc. This transaction has been accounted for as a reverse acquisition. Accounting principles applicable to reverse acquisitions have been applied to record the acquisition. Under this basis of accounting, BioTex Corporation, is the acquirer and, accordingly, the consolidated entity is considered to be a continuation of BioTex Corporation, with the net assets of BTX Holdings, Inc. deemed to have been acquired and recorded at its historical cost. BTX Holdings, Inc. and BioTex Corporation are hereafter referred to as (the “Company”). (B) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. (C) Consolidation The accompanying consolidated financial statements include the accounts of BTX Holdings, Inc and its 100% owned subsidiary BioTex Corporation. All inter-company transactions have been eliminated in consolidation. (D) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. The Company at times has cash in excess of FDIC insurance limits and places its temporary cash investments with high credit quality financial institutions. At June 30, 2007, the Company did not have any balances that exceeded FDIC insurance limits. F-5 (E) Property and Equipment Property and equipment are stated at cost, less accumulated depreciation. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is provided using the straight-line method over the estimated useful life of five years. (G) Stock-Based Compensation Effective January 1, 2006 The Company adopted SFAS No. 123R “Share-Based Payment” (“SFAS123R”), a revision to SFAS No. 123 “Accounting for Stock-Based Compensation” (“SFAS 123”). Prior to the adoption of SFAS 123R the Company accounted for stock options in accordance with APB Opinion No.25 “Accounting for Stock Issued to Employees” (the intrinsic value method), and accordingly, recognized no compensation expense for stock option grants. During the year ended December 31, 2005, the Company granted 500,000 options to it's President with the following terms; 100,000 shares at $.5.00, 100,000 at $7.50, 100,000 at $10.00, 100,000 at $15.00 and 100,000 at $20.00. All options expire December 31, 2015. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions used for grants in 2005: dividend yield of zero; expected volatility of 1%, risk-free interest rate of 3.5%; expected life of 5 years dividend yield of zero; expected volatility of .001%, risk-free interest rate of 3.5%; expected life of 5 years. The Company determined the value to be immaterial. A summary of the status of the Company's stock options as of June 30, 2007 and the changes during the period ended is presented below: Fixed Options Shares Weighted Average Exercise Price Outstanding at beginning of year 500,000 $ 11.50 Granted - - Outstanding at June 30, 2007 500,000 $ 11.50 Options exercisable at June 30, 2007 500,000 Weighted average exercise price of options granted to employees during period ended June 30, 2007 $ 11.50 (H) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.” As of June 30, 2007 common share equivalents of 650,000 stock options were anti-dilutive and not used in the calculation of diluted net loss per share. As of June 30, 2006common share equivalents of 650,000 stock options and 1,740,000 shares upon the conversion of a convertible note payable were anti-dilutive and not used in the calculation of diluted net loss per share. (I) Business Segments The Company operates in one segment and therefore segment information is not presented. (J) Long-Lived Assets The Company accounts for long-lived assets under the Statements of Financial Accounting Standards Nos. 142 and 144 “Accounting for Goodwill and Other Intangible Assets” and “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS No. 142 and 144”). In accordance with SFAS No. 142 and 144, long-lived assets, goodwill and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. A 100% or $500,000 impairment charge was recorded in 2005 for the Citrus Separation Technology acquired during the year as it was determined by management that the future value was impaired. F-6 K) Fair Value of Financial Instruments The carrying amounts of the Company'saccounts payable, accrued expenses, notes payable related party,notes payable and deferred compensation approximate fair value due to the relatively short period to maturity for these instruments. (L) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity's first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. NOTE2 PROPERTY AND EQUIPMENT Property and equipment at June 30, 2007 were as follows: Computer $ 15,351 Less accumulated depreciation (10,529 ) $ 4,822 During the three and sixmonths ended June 30, 2007 and 2006, and the period January 8, 2003 (Inception) to June 30, 2007 the Company recorded depreciation expense of $1,173, $2,347,$1,173, $2,347 and $10,529, respectively. NOTE3 PURCHASE OF INTELLECTUAL PROPERTY During January 2005, the Company entered into an agreement with BioReduction Technology, LLC, pending the Company's acceptance of a working prototype. Whereby the Company has the right to acquire an exclusive license to make and have made and to use, offer to sell, sell, license, rent, and distribute products embodying the bio reduction technology and any improvements to such technology throughout the entire world. In exchange for the aforementioned license, the Company has agreed to issue up to 150,000 shares of common stock valued at $1,500,000 the fair market value on the agreement date and an option to purchase 30,000 additional shares of common stock, which will be exercisable at a price of $50.00 per share. As of June30, 2007 the Company has not received a working prototype and has not closed on the agreement. During May 2005, the Company entered into an agreement with an individual who is the sole inventor of and holds all the rights, title, and interest in a pending patent for citrus separation technology, whereby the Company has been assigned the pending patent and the right to make and have made and to use, offer to sell, sell, license, rent, and distribute products embodying the citrus separation technology and improvements to such technology throughout the entire world. In exchange for the aforementioned pending patent, the Company issued 250,000 shares of common stock valued at $500,000, the fair market value on the agreement date and an option for the purchase of 150,000 additional shares of YB common stock, exercisable at a price of $10.00 per share. The options were valued based on the Black-Scholes model with the following assumptions as required under SFAS 123 with the following weighted average assumptions: expected dividend yield 0%, volatility 0%, risk-free interest rate of 4.25%, and expected warrant life of one year. The Company also agreed to share a certain percentage of profits derived from sales. As the Company has yet to determine the commercial feasibility of this technology, it has elected to fully impair the value of it. On December 29, 2005, the Company entered into an agreement with Dexion International, Ltd to acquire all rights and interest in its patent application number 5425221.8 for Hypercritical Separation Technology that was filed with the European Patent Office on April 15, 2005. Upon successful testing, the rights, title and interest to the technology are being acquired by us at a cost of $2.5 million and 580,000 shares of common stock. Additionally, pending successful testing of the technology, the Company has agreed to acquire Dexion's HST machine for $500,000 and to establish a research and development facility for the technology. On March 29, 2007 the Company and Dexion International, Ltd, mutually terminated the Agreement. F-7 NOTE4 NOTES PAYABLE - RELATED PARTIES During 2004, the Company issued a one-year 8% Convertible Debenture (“Debenture”) in the principal amount of $87,000, to an officer, director and shareholder in settlement of the note payable to such related party, which was issued for the sole purpose of funding ongoing operations. The note was extended until December 31, 2006. The principal and accrued interest of the Debenture is convertible upon issuance into shares of common stock, par value $0.001 per share, at a conversion price of $0.05 per share. During the years ended December 31, 2006 and 2005 and the period January 8, 2003 (Inception) to December 31, 2006 the Company recorded financing fees for the beneficial conversion of $0, $70,795, and $85,000, respectively. In March 2007 the officer, director and shareholder extended the maturity date to March 31, 2007.In May 2007 the officer director and shareholder agreed to convert the principal of $87,000 and accrued interest of $17,337 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 326,055 shares of common stock valued at $130,422 ($.40 per share). The Company recorded a loss on conversion of notes payable of $26,084 (See Note 8). On December 27, 2005, the Company borrowed $15,000 from a related party. The note is unsecured and is due twelve months from the date of issuance and bears interest at a rate of 10% In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $15,000 and accrued interest of $2,026 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 53,206 shares of common stock valued at $21,283 ($.40 per share). The Company recorded a loss on conversion of notes payable of $4,257 (See Note 8). On December 28, 2005, a related party loaned the Company $40,000 at a rate of 10% per annum. The principle and interest were due on December 31, 2006 and was unsecured. On September 1, 2006 the related party converted $40,000 of principal and $2,751 of accrued interest into 855,020 shares of common stock. The Company recorded interest expense of $35,763 associated with the beneficial conversion of the accrued interest(See Note 8). In March 2006 a related party repaid an existing unsecured note of the Company in the amount of $20,000 and $500 of accrued interest. The related party entered into a new unsecured note agreement in the amount of $20,500 bearing interest at a rate of 15% per annum and is due December 31, 2006. In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $20,500 and accrued interest of $3,631 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 75,409 shares of common stock valued at $30,164 ($.40 per share). The Company recorded a loss on conversion of notes payable of $6,033 (See Note 8). In April 2006 the Company borrowed $50,000 from a related party. The note is unsecured and is due December 31, 2006 and bears interest at a rate of 15%. The Company issued the note holder 125,000 shares of common stock. The fair market value on the date of issuance based on recent cash offering price was $50,000. The value is being amortized over the term of the note. In December 2006 the term of loan was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. At December 31, 2006 the Company recorded amortization of $50,000. In May 2007 the related party agreed to convert the principal of $50,000 and accrued interest of $8,260 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 182,063 shares of common stock valued at $72,825 ($.40 per share). The Company recorded a loss on conversion of notes payable of $14,565 (See Note 8). During the year ended December 31, 2006, officer, director and shareholder loaned the Company an additional $37,250. The balance accrued interest at a rate of 10% per annum, is unsecured, and is due on December 31, 2006. In January 2007 the officer, director and shareholder extended the maturity date to March 31, 2007. In May 2007 the officer, director and shareholder agreed to convert the principal of $37,500 and accrued interest of $3,746 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 128,113 shares of common stock valued at $51,245 ($.40 per share). The Company recorded a loss on conversion of notes payable of $10,249 (See Note 8). During 2006, the Company borrowed $73,700 from a related party. The note is unsecured and is due six months from the dates of issuance and bear interest at a rate of 15%. In December 2006 the term of note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007.During the three months ended March 31, 2007 the Company borrowed an additional $42,000 from the related party, note is unsecured and is due March 31, 2007 and bear interest at a rate of 15%.In April 2007, the Company borrowed $15,000 from a related party. The note is unsecured and is due June 30, 2007 and bears interest at a rate of 15%. In May 2007 the officer, director and shareholder agreed to convert the principal of $130,700 and accrued interest of $9,876 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 439,302 shares of common stock valued at $175,721 ($.40 per share). The Company recorded a loss on conversion of notes payable of $35,144 (See Note 8). On May 18, 2007, the Company borrowed $6,000 from a related party. The note is unsecured and is due July 31, 2007 and bears interest at a rate of 15%. As of June 30, 2007 the Company recorded accrued interest of $106 (See note 8). F-8 On June 5, 2007 the Company borrowed $6,500 from an officer, director and shareholder of the Company . The note is unsecured and is due July 31, 2007 and bears interest at a rate of 17%. As of June 30, 2007 the Company recorded accrued interest of $76 (See note 8). NOTE5 NOTES PAYABLE In March, 2006 the Company borrowed $5,000 from an individual. The note is unsecured, is due June 1, 2006, and bears interest at a rate of 15%. In August, the note was extended to September 30, 2006 and the Company agreed to issue 500 shares of common stock in consideration for the extension.In June 2007 to Company repaid the principal of $5,000 and accrued interest of $916.In addition the Company agreed to issue 10,000 share of common stock valued at $4,000 ($.40 per share) the fair value on the date of issuance for as additional fees to cover the default on note. In April, 2006 the Company borrowed $25,000 from an individual. The note is unsecured, is due four months from the date of issuance and bears interest at a rate of 10%. The Company issued the note holder 5,000 shares of common stock. The fair market value on the date of issuance based on recent cash offering price was $25,000. The value is being amortized over the term of the note. At December 31, 2006 the Company recorded a discount on the notes of $0 and amortization of $25,000. The note is currently in default. As of June 30, 2007 the Company has recorded accrued interest of $2,959. In May, 2006 the Company borrowed $5,000 from an individual. The note is unsecured, is due June 1, 2006, and bears interest at a rate of 7%. In June, 2006 the note was extended to October 15, 2006. The note is currently in default. As of June 30, 2007 the Company has recorded accrued interest of $407. NOTE6 JOINT VENTURE On August 15, 2005, the Company agreed to enterinto an agreement with the Citrus Products of Belize Limited (“CPBL”). Pursuant to the Agreement, the Company and CPBL formed a joint venture named BTX Citrus Belize, Ltd. (“BTXC”) for the purpose of building a plant in Belize for waste peel processing. Pursuant to the terms of the Agreement, the Company will own 65% and CPBL will own 35% of the joint venture company. As of June 30, 2007 the joint venture has not been formed. The parties have agreed that the Net Profits generated by BTXC, minus a working capital reserve to be determined by the BTXC board of directors, shall be distributed on a quarterly basis on the same percentage basis as each party's equity ownership. For the purpose of this Agreement, Net Profits has been defined as Gross Revenues from the sale of finished products less all associated costs of operation, including, but not limited to, salaries and wages, utilities, commissions, SG&A, royalties and debt service. An additional 20% of the Net Profits will be retained to establish a sinking fund in order to retire the debt incurred in building the plant until such time that the debt is retired. NOTE7 STOCKHOLDERS' EQUITY (A) Common Stock Issued to Founders During January 2003 the Company issued 1,574,600 shares of common stock to founders for a capital contribution of $2,000 ($.0012 per share). In August 2006 one of the founders returned 5,000 shares of common stock with a par value of $5.00. The Company retired the share of common stock in August 2006. (B) Common Stock Issued for Cash In 2005, the Company sold a total of 311,500 shares of common stock to 22 individuals for cash of $623,000 ($2.00 per share). In 2006, the Company sold a total of 4,000 shares of common stock to an individual for cash of $10,000 ($2.50 per share). (C) Common Stock Issued for Services In December 2005 the Company issued 15,000 shares of common stock with a fair market value of $30,000 for legal services ($2.00 per share). In March 2006 the Company issued 45,000 shares of common stock valued at $153,000 for investor relations. The term of the agreement is from June 1, 2006 to June 1, 2007. As of March 31, 2006 the Company has recorded the value of these shares as deferred compensation and will amortize them over the term of the agreement ($3.40 per share). F-9 In June 2006 the Company issued 5,000 shares of common stock with a fair market value of $15,000 for consulting services ($3.00 per share). In March 2007 the Company issued 100,000 shares of common stock with a fair market value of $150,000 for consulting services ($.1.50 per share). (D) Common Stock Issued for Financing Fees In December 2005 the Company issued 5,000 shares of common stock with a fair market value of $10,000 ($2.00 per share) for financing fees in relation to a note payable (See Note 4). In April 2006 the Company issued 5,000 shares of common stock with a fair market value of $25,000 ($5.00 per share) for financing fees in relation to a note payable (See Note 5). In April 2006, the Company issued a related party 12,500 shares of common stock with a fair market value of $50,000 ($4.00 per share) for financing fees in relation to a note payable (See Note 4). In September 2006, the Company issued 500 shares of common stock with a fair market value of $3,500 ($7.00 per share) for financing fees in relation to a note payable (See Note 5). (E) Common Stock Issued for Notes Payable In September 2006 the officer, director and shareholder converted $40,000 of a convertible note payable and $2,751 of accrued interest into 855,020 shares of common stock. The Company recorded interest expense of $35,763 associated with the beneficial conversion of the accrued interest. During 2004, the Company issued a one-year 8% Convertible Debenture (“Debenture”) in the principal amount of $87,000, to an officer, director and shareholder in settlement of the note payable to such related party, which was issued for the sole purpose of funding ongoing operations. The note was extended until December 31, 2006. The principal and accrued interest of the Debenture is convertible upon issuance into shares of common stock, par value $0.001 per share, at a conversion price of $0.05 per share. During the years ended December 31, 2006 and 2005 and the period January 8, 2003 (Inception) to December 31, 2006 the Company recorded financing fees for the beneficial conversion of $0, $70,795, and $85,000, respectively. In March 2007 the officer, director and shareholder extended the maturity date to March 31, 2007.In May 2007 the officer director and shareholder agreed to convert the principal of $87,000 and accrued interest of $17,337 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 326,055 shares of common stock valued at $130,422 ($.40 per share). The Company recorded a loss on conversion of notes payable of $26,084 (See Note 8). On December 27, 2005, the Company borrowed $15,000 from a related party. The note is unsecured and is due twelve months from the date of issuance and bears interest at a rate of 10% In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $15,000 and accrued interest of $2,026 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 53,206 shares of common stock valued at $21,283 ($.40 per share). The Company recorded a loss on conversion of notes payable of $4,257 (See Note 8). On December 28, 2005, a related party loaned the Company $40,000 at a rate of 10% per annum. The principle and interest were due on December 31, 2006 and was unsecured. On September 1, 2006 the related party converted $40,000 of principal and $2,751 of accrued interest into 855,020 shares of common stock. The Company recorded interest expense of $35,763 associated with the beneficial conversion of the accrued interest (See Note 8) In March 2006 a related party repaid an existing unsecured note of the Company in the amount of $20,000 and $500 of accrued interest. The related party entered into a new unsecured note agreement in the amount of $20,500 bearing interest at a rate of 15% per annum and is due December 31, 2006. In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $20,500 and accrued interest of $3,631 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 75,409 shares of common stock valued at $30,164 ($.40 per share). The Company recorded a loss on conversion of notes payable of $6,033 (See Note 8). In April 2006 the Company borrowed $50,000 from a related party. The note is unsecured and is due December 31, 2006 and bears interest at a rate of 15%. The Company issued the note holder 125,000 shares of common stock. The fair market value on the date of issuance based on recent cash offering price was $50,000. The value is being amortized over the term of the note. In December 2006 the term of loan was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. At December 31, 2006 the Company recorded amortization of $50,000. In May 2007 the related party agreed to convert the principal of $50,000 and accrued interest of $8,260 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 182,063 shares of common stock valued at $72,825 ($.40 per share). The Company recorded a loss on conversion of notes payable of $14,565 (See Note 8). F-10 During the year ended December 31, 2006, officer, director and shareholder loaned the Company an additional $37,250. The balance accrued interest at a rate of 10% per annum, is unsecured, and is due on December 31, 2006. In January 2007 the officer, director and shareholder extended the maturity date to March 31, 2007. In May 2007 the officer, director and shareholder agreed to convert the principal of $37,500 and accrued interest of $3,746 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 128,113 shares of common stock valued at $51,245 ($.40 per share). The Company recorded a loss on conversion of notes payable of $10,249 (See Note 8). During 2006, the Company borrowed $73,700 from a related party. The note is unsecured and is due six months from the dates of issuance and bear interest at a rate of 15%. In December 2006 the term of note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007.During the three months ended March 31, 2007 the Company borrowed an additional $42,000 from the related party, note is unsecured and is due March 31, 2007 and bear interest at a rate of 15%.In April 2007, the Company borrowed $15,000 from a related party. The note is unsecured and is due June 30, 2007 and bears interest at a rate of 15%. In May 2007 the officer, director and shareholder agreed to convert the principal of $130,700 and accrued interest of $9,876 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 439,302 shares of common stock valued at $175,721 ($.40 per share). The Company recorded a loss on conversion of notes payable of $35,144 (See Note 8). In March, 2006 the Company borrowed $5,000 from an individual. The note is unsecured, is due June 1, 2006, and bears interest at a rate of 15%. In August, the note was extended to September 30, 2006 and the Company agreed to issue 500 shares of common stock in consideration for the extension.In June 2007 to Company repaid the principal of $5,000 and accrued interest of $916.In addition the Company agreed to issue 10,000 share of common stock valued at $4,000 ($.40 per share) the fair value on the date of issuance for as additional fees to cover the default on note. (F) Common Stock Issued for Technology The Company issued 250,000 shares of common stock with a fair value of $500,000 ($2.00 per share) and 150,000 warrants during 2005, at an exercise price of $10.00 per share for the purchase of intellectual technology. The fair market value of the warrants was estimated on the grant date using the Black-Scholes option pricing model as required under SFAS 123 with the following weighted average assumptions: expected dividend yield 0%, volatility 1%, risk-free interest rate of 4.25%, and expected warrant life of one year. The value was immaterial at the grant date. (G) Capital Contribution In December, 2005 the Company's CEO elected to forgo $880 of amounts owed to him for management fees. This amount has been recorded as in-kind contribution of services at December 31, 2005. (H) Reverse Mergers On June 9, 2005, pursuant to the Stock Purchase Agreement and Share Exchange, the Company issued a total of 282,500 shares of the Company's common stock to the shareholders of Capital Ventures I. On December 30, 2005 pursuant to the Stock Purchase Agreement and Share Exchange, the Company issued a total of 16,550,700 shares of the Company's common stock to the shareholders of BioTex Holdings, Inc. simultaneous with the Stock Purchase Agreement and Share Exchange, the Company purchased and retired a total of 15,737,500 shares of its common stock for $50,000 from a former shareholder of King Capital. (I) Shares in Escrow During 2005, 580,000 shares of common stock were issued into escrow pending the acceptance of the Agreement between the Company and Dexion International Ltd. to acquire the right to Hypercritical Separation Technology. On March 29, 2007 the Company and Dexion mutually terminated the Agreement and the shares being held in escrow were cancelled. During 2005, 150,000 shares of common stock and 50,000 warrants with an exercise price of $50.00 were issued into escrow pending the acceptance of the Agreement between the Company and Bio Reduction Technology, LLC to acquire the license to their Bio Reduction Technology. As of February 22, 2007 the Company has not completed the transaction with Bio Reduction Technology, LLC and the shares in escrow were cancelled pending delivery of a working prototype. During 2005 the Company issued 50,000 shares of common for the a finder's fee which were put into escrow pending the acceptance of the Agreement between the Company and Dexion International Ltd. to acquire the license to their HyperCritical Separation Technology. On March 29, 2006, the Company and Dexion mutually terminated the Agreement and the shares being held in escrow were cancelled. F-11 (J) Stock Split On July 14, 2006, the Company's stockholders approved a 5 for 1 stock split for its common stock. As a result, stockholders of record at the close of business on July 28, 2006, received five shares of common stock for every one shares held. Common stock, additional paid-in capital and share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. (K) Reverse Stock Split On June 5, 2007, the Company's stockholders approved a 1 for 10 reverse stock split for its common stock. As a result, stockholders of record at the close of business on July 9, 2007, received one shares of common stock for every ten shares held. Common stock, additional paid-in capital and share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. NOTE8 RELATED PARTY TRANSACTIONS During 2004, the Company issued a one-year 8% Convertible Debenture (“Debenture”) in the principal amount of $87,000, to an officer, director and shareholder in settlement of the note payable to such related party, which was issued for the sole purpose of funding ongoing operations. The note was extended until December 31, 2006. The principal and accrued interest of the Debenture is convertible upon issuance into shares of common stock, par value $0.001 per share, at a conversion price of $0.05 per share. During the years ended December 31, 2006 and 2005 and the period January 8, 2003 (Inception) to December 31, 2006 the Company recorded financing fees for the beneficial conversion of $0, $70,795, and $85,000, respectively. In March 2007 the officer, director and shareholder extended the maturity date to March 31, 2007.In May 2007 the officer director and shareholder agreed to convert the principal of $87,000 and accrued interest of $17,337 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 326,055 shares of common stock valued at $130,422 ($.40 per share). The Company recorded a loss on conversion of notes payable of $26,084. On December 27, 2005, the Company borrowed $15,000 from a related party. The note is unsecured and is due twelve months from the date of issuance and bears interest at a rate of 10% In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $15,000 and accrued interest of $2,026 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 53,206 shares of common stock valued at $21,283 ($.40 per share). The Company recorded a loss on conversion of notes payable of $4,257. On December 28, 2005, a related party loaned the Company $40,000 at a rate of 10% per annum. The principle and interest were due on December 31, 2006 and was unsecured. On September 1, 2006 the related party converted $40,000 of principal and $2,751 of accrued interest into 855,020 shares of common stock. The Company recorded interest expense of $35,763 associated with the beneficial conversion of the accrued interest. In March 2006 a related party repaid an existing unsecured note of the Company in the amount of $20,000 and $500 of accrued interest. The related party entered into a new unsecured note agreement in the amount of $20,500 bearing interest at a rate of 15% per annum and is due December 31, 2006. In December 2006 the term of the note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. In May 2007 the related party agreed to convert the principal of $20,500 and accrued interest of $3,631 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 75,409 shares of common stock valued at $30,164 ($.40 per share). The Company recorded a loss on conversion of notes payable of $6,033. In April 2006 the Company borrowed $50,000 from a related party. The note is unsecured and is due December 31, 2006 and bears interest at a rate of 15%. The Company issued the note holder 125,000 shares of common stock. The fair market value on the date of issuance based on recent cash offering price was $50,000. The value is being amortized over the term of the note. In December 2006 the term of loan was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007. At December 31, 2006 the Company recorded amortization of $50,000. In May 2007 the related party agreed to convert the principal of $50,000 and accrued interest of $8,260 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 182,063 shares of common stock valued at $72,825 ($.40 per share). The Company recorded a loss on conversion of notes payable of $14,565. During the year ended December 31, 2006, officer, director and shareholder loaned the Company an additional $37,250. The balance accrued interest at a rate of 10% per annum, is unsecured, and is due on December 31, 2006. In January 2007 the officer, director and shareholder extended the maturity date to March 31, 2007. In May 2007 the officer, director and shareholder agreed to convert the principal of $37,500 and accrued interest of $3,746 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 128,113 shares of common stock valued at $51,245 ($.40 per share). The Company recorded a loss on conversion of notes payable of $10,249. F-12 During 2006, the Company borrowed $73,700 from a related party. The note is unsecured and is due six months from the dates of issuance and bear interest at a rate of 15%. In December 2006 the term of note was extended to February 28, 2007. In March 2007, the loan was further extended until March 31, 2007.During the three months ended March 31, 2007 the Company borrowed an additional $42,000 from the related party, note is unsecured and is due March 31, 2007 and bear interest at a rate of 15%.In April 2007, the Company borrowed $15,000 from a related party. The note is unsecured and is due June 30, 2007 and bears interest at a rate of 15%. In May 2007 the officer, director and shareholder agreed to convert the principal of $130,700 and accrued interest of $9,876 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 439,302 shares of common stock valued at $175,721 ($.40 per share). The Company recorded a loss on conversion of notes payable of $35,144. On May 18, 2007, the Company borrowed $6,000 from a related party. The note is unsecured and is due July 31, 2007 and bears interest at a rate of 15%. As of June 30, 2007 the Company recorded accrued interest of $106. On June 5, 2007 the Company borrowed $6,500 from an officer, director and shareholder of the Company. The note is unsecured and is due July 31, 2007 and bears interest at a rate of 17%. As of June 30, 2007 the Company recorded accrued interest of $76. NOTE9 COMMITMENTS AND CONTINGENCIES (A) Employment Agreement During December 2005, the Company entered into an employment agreement with the President and Chief Executive Officer of the Company for a term of five years at an annual minimum salary of $150,000. In May 2007 the President and Chief Executive Officer of the Company agreed to convert the principal of $190,917 into common stock at a discount of 20% from the current market value of $.40 on date of conversion. The Company issued a total of 599,615 shares of common stock valued at $238,646 ($.40 per share). The Company recorded additional compensation expense on the conversion of the accrued salary of $47,729. As of June 30, 2007, the President and Chief Executive Officer of the Company is owed accrued salary of $19,500. In the event that the net profits of the Company is less than $2,500,000 per annum than the Executive shall receive a salary of $150,000; If net profits of the Company are more than $2,500,000 per annum and less than $5,000,000 than the Executive shall receive a salary of $250,000; if net profits of the Company are more than $5,000,000 per annum but less than $7,500,000 than the Executive shall receive a salary of $375,000; if the net profits of the Company are greater than $7,500,000 per annum than the Executive shall receive a salary of $500,000 and 4% of the Annual Net Profits of the Companies, from all sources, before Depreciation, Amortization and Taxes, in excess of $10,000,000. In addition the Company has agreed to a monthly car allowance of up $1,500 per month. Net Profits is based upon the net corporate profits, from all sources, before Depreciation, Amortization and Taxes as collectively defined by the United States Generally Accepted Accounting Principles (“GAAP”). The Company has agreed to issue the following common stock options: Options to purchase 100,000 shares of the Company's common stock at an exercise price of $5.00 expiring in 2015. Options to purchase 100,000 shares of the Company's common stock at an exercise price of $7.50 expiring in 2015. Options to purchase 100,000 shares of the Company's common stock at an exercise price of $10.00 expiring in 2015. Options to purchase 100,000 shares of the Company's common stock at an exercise price of $15.00 expiring in 2015. Options to purchase 100,000 shares of the Company's common stock at an exercise price of $20.00 expiring in 2015. (B) Joint Venture During August 2005, the Company agreed to form a majority-owned venture, BTX Citrus Belize, Ltd. (hereinafter known as “BTXC”), with Citrus Products Of Belize Ltd. (“CPBL”), comprised of the Company's capital funding and citrus peel processing equipment. CPBL is providing the land, free citrus peels for 10 years and is placing $700,000 in an escrow account for a period of no longer than four months. As a result of this transaction, BioTex Corp. (“BIOTEX”) will have a 65% ownership interest. The remaining 35% shall be owned by Citrus Products Of Belize Ltd. (“CPBL”). (See Note 6) F-13 NOTE 10 GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with no operations, a net loss of $2,621,946 from inception, a stockholders' deficiency of $210,802, a working capital deficiency of $215,624 and used cash in operations from inception of $990,925. In addition, the Company has $30,000 in notes payable that are currently in default. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. NOTE 11SUBSEQUENT EVENT In July 2007, the Company borrowed $5,000 from a related party. The note is unsecured and is due August 30, 2007 and bears interest at a rate of 15%. In August 2007, the Company borrowed $1,200 from a related party.The note is unsecured and is due August 30, 2007 and bears interest at a rate of 15%. F-14 Item 2. Management’s Discussion and Analysis or Plan of Operation GENERAL The information contained in Item 2 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. Plan of Operations Our plan of operations for the next twelve months is focused on the following primary objectives. 1. Raising capital through private debt or equity offerings; 2. Find customers to purchase or lease machinery from us or enter into joint venture or strategic partner arrangements 3. Assemble new facilities to operate and demonstrate our technologies 4. Implement Sales & Marketing of value added products derived from our technology 5. Further develop and enhance our technology; and continue research and development for new applications of existing technologies and seek out new technologies 6. Identifying potential candidates for merger or acquisition opportunities, Subject to the requisite financing, we believe that we can complete the following objectives within the time period specified: New Facilities We intend to finance the development of several new facilities and have such facilities in operation during 2007. These will be on-site locations owned, leased and/or operated by BioTex, where we will joint venture with existing operations to process wet citrus peel into specific products. We intend to build a demonstration facility in Florida, and additionally we intend to build a facility in Belize.Although we do not have any agreements in place for additional facilities, it is our intention to open our demonstration facility in Florida in the Fourth quarter of 2007. This will be a pilot operation and we estimate the cost of equipment to be $150,000 which will be financed internally. Assuming we receive financing on a timely basis, we believe this can be accomplished in this time period since the facility would only take a month to build. We estimate that the additional planned facilities will cost $11 million to become fully operational. We presently do not have the funds available to finance these activities, however management believes that actions presently being taken to obtain additional funding will be successful and will allow us to construct the aforementioned facilities in a timely manner. We intend to raise the funds through equity sales and debt, though no definitive agreements have been signed yet. Sales Marketing All sales will initially be generated through direct sales with internal employees and through sales by external equipment sales and marketing companies: We are in preliminary talks with several customers, although no contracts have been consummated for the leasing of our machines. We are also in discussions with a waste management, sales and logisitics companythatwould sell, lease and maintain products embodying our technology to their customer base.Our sales success depends on the following fundamental points: 1. Demonstrating proof of our technology and its applications for producing value added products 2. Providing increased cost savings and profit 3. Introducing and educating customers on our technology and our processes We will initially focus our marketing efforts on establishing joint ventures that will utilize our Citrus Separation Technology (CST) for the processing of biomass waste streams, as well as leasing or selling individual BioReduction Technology (BRT) machines: Joint ventures utilizing our CSTtechnology. In August, 2005, we entered into an agreement with Citrus Products of Belize, Ltd. to form a joint venture company which will use our CST technology for the processing of citrus peel waste in Belize. We will continue to market our technologies through this model to citrus juice producersas well as continue to develop new markets that may use our technologies. Through these joint ventures, value-added products will be generated, and as a result, we will also focus our marketing efforts on the sale of these products. We have identified several markets for these products, such as the chemical and perfume industries, paper producers, animal and human consumable manufacturers, nutraceutical and pharmaceutical companies and ethanol producers. We will focus our efforts on marketing our value-added products to these industries. On August 16, 2005, we entered into an agreement to form a Joint Venture Company, BTX Citrus Belize, Ltd., along with Citrus Products of Belize, Ltd (CPBL). BTX Citrus Belize will be formed with the purpose of constructing a citrus peel processing facility utilizing BioTex's CST technology. CPBL will contribute land, building and citrus peel to BTX Citrus, and BioTex will arrange for funding, provide the technology, oversee construction of the plant, operate the plant, and sell the products the plant generates. CPBL will own 35% of the joint venture and BioTex will own 65%. The plant is expected to cost approximately $11 million. On December 29, 2005, we terminated our agreement with Mastercraft Ltd. dated May 31, 2005. The agreement contemplated the acquisition of the rights, title and interest to its MST technology at a cost of $3 million and 6,500,000 shares of common stock of BioTex. The agreement was terminated when Mastercraft defaulted on the terms of the agreement and both Mastercraft and BioTex signed mutual releases of liability. Upon termination, the 6,500,000 shares being held in escrow were returned to the treasury. On December 29, 2005, we entered into an agreement with Dexion International, Ltd to acquire all rights and interest in its patent application number 5425221.8 for Hypercritical Separation Technology that was filed with the European Patent Office on April 15, 2005. Upon successful testing, the rights, title and interest to the technology were being acquired by us at a cost of $2.5 million and 5,800,000 shares of common stock. Additionally, pending successful testing of the technology, we had agreed to acquire Dexion’s HST machine for $500,000 and to establish a research and development facility for the technology. In March, 2007, BioTex terminated the Agreement when both parties were found to be in default of provisions of the Agreement, and such defaults were not curable.Upon termination, the 5,800,000 shares being held in escrow were returned to the treasury We presently do not have the funds available to finance these activities, however management believes that actions presently being taken to obtain additional funding will be successful and will allow us to construct the aforementioned facilities. We intend to raise the funds through equity sales and debt, though no definitive agreements have been signed yet. We account for long-lived assets under the Statements of Financial Accounting Standards Nos. 142 and 144 "Accounting for Goodwill and Other Intangible Assets" and "Accounting for Impairment or Disposal of Long-Lived Assets" ("SFAS No. 142 and 144"). In accordance with SFAS No. 142 and 144, long-lived assets, goodwill and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. For purposes of evaluating the recoverability of long-lived assets, goodwill and intangible assets, the recoverability test is performed using undiscounted net cash flows related to the long-lived assets. A 100% or $500,000 impairment charge was recorded for the Citrus Separation Technology acquired during the year ended December 31, 2005 as it was determined by management that the future value was impaired. BRT machines in the large urban areas of the United States. Upon BioTex Corporation’s acceptance of the technology, we will market the BRT machines to supermarkets, produce distributors, waste transfer stations and commercial bakeries in urban areas which have waste disposal problems. Future business will be derived by marketing to farms and other large-scale commercial generators of organic waste. The BRT machine will initially be built in three sizes. It is our intention to build these machines and then lease them to our customers. We intend to focus only on a niche market of the waste industry, not unlike the current recycling industry. It is our intent to become the premier supplier of equipment for the collection and disposal of biomass (plant-derived material) streams from commercial and industrial sources. To that end, we will market our three sizes of machines to commercial industries as appropriate. Initially, we will focus on companies that generate medium sized biomass streams. Examples include waste transfer stations and institutional re-packagers of vegetable products, such as suppliers to the airline and hospitality industries, large produce markets, terminal markets and produce distributors. We intend to implement a sales & marketing plan for value added products derived from our technology. In addition to direct sales, we have currently secured a domain name, BioTexcorp.com, and during the first quarter of 2006, launched a web-site for Sales and Marketing purposes and explaining our processes and the various aspects of our business. The value added products we intend to derive for sale from our technology for sale are represented below: a. Fermentable Citrus Sugar Syrup, or FCSS can be used to produce ethanol or can be used as an all natural sweetener for beverages b. d-Limonene which can be used in the perfume, food, chemical and essences industries c. CitraSorb and CitraFiber which can be used for multiple uses, including pet beding and pet food filler, industrial absorbants, pectin production, citrus flour among others. Research & Development We intend to devote time and financial resources to research and development activities to develop additional products and services. There is no assurance that we will successfully develop these products or services, or that competitors will not develop products or services sooner or products or services that are superior to our product or service offerings. Our research and development will be focused on the following initiatives: 1. Seeking out new technologies 2. Develop new applications for existing technologies 3. Develop other uses for output from our machines 4. Develop new ways to market our products Administrative Costs We do expect to hire several employees for sales, engineering, administrative and finance support staff as necessary. Completion of our plan of operations is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without significant revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our goal of profit, revenue and growth. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and status of our business plan. In the event we are not successful in reaching our initial revenue targets, additional funds will be required and we may then not be able to proceed with our business plan for the development and marketing of our core products and services. Should this occur, we would likely seek additional financing to support the continued operation of our business. Additionally, should we not successfully close on the acquisitions of technologies that we are currently under agreements to acquire, we may not be able to meet our revenue targets. We presently do not have the funds available to finance these activities, however management believes that actions presently being taken to obtain additional funding will be successful and will allow us to undertake our plan of operations. We intend to raise the funds through equity sales and debt, although no definitive agreements have been signed yet. We anticipate that depending on market conditions and our plan of operations, we will incur operating losses in the foreseeable future. Acquisition or Merger Candidates While the company continues to develop its technologies, Management believes that in order to sustain the company through the development and implementation of its technologies, we must identify a revenue generating target company with which to merge or acquire.We will begin to seek out such a company, though no guarantee can be made that such a merger or acquisition can be found. Going Concern Consideration As reflected in the accompanying financial statements, we are in the development stage with no operations, a net loss of $2,621,946, a stockholders' deficiency of $210,802, and a working capital deficiency of $215,624 and used cash in operations from inception of $990,925. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. We believe that actions presently being taken to obtain additional funding and implement our strategic plans provide the opportunity for us to continue as a going concern. Liquidity and Capital Resources As of June 30, 2007, we have assets of $8,485 consisting of cash of $1,674, prepaid expenses of $1,989 and property and equipment of $4,822 and total liabilities of $219,287 consisting of accounts payable of $113,862; accrued expenses of $62,925, an amount of $12,500 due to related parties, and notes payable of $30,000. Cash and cash equivalents from inception to date have been sufficient to cover expenses involved in starting our business. Current cash on hand is insufficient to support our operations for the next twelve months. Therefore, we will require additional funds to continue to implement and expand our business plan during the next twelve months. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. Item 3. Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the second quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action by, or to the best of its knowledge, against the Company has been threatened. Item 2. Changes in Securities. On May 9, 2007, we issued 599,667 shares to Scott Silverman, 454,167 shares to Alicanto Group, Ltd., 182,063 shares to Amy Silverman, 250,000 shares to Mark Silverman and Linda Silverman, joint tenants and 317,918 shares to Mark Silverman as conversions of debt held by these shareholders with the Company. The shares were issued pursuant to an exemption from registration at Section 4(2) of the Securities Act of 1933. These shares reflect the 10-1 reverse split undertaken by the Company in June 2007. On June 10, 2007, we issued 10,000 shares to Richard Weiner as a settlement on a note owed by the Company. The shares were issued pursuant to an exemption from registration at Section 4(2) of the Securities Act of 1933. Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. On June 5, 2007, the Company received written consents in lieu of a meeting of Stockholders from holders of 30,077,862 shares representing approximately 56.67% of the 53,080,647 shares of the total issued and outstanding shares of voting stock of the Company authorizing the Company's Board of Directors, to effect a reverse split of the Company’s outstanding common stock of 1:10. Item 5. Other Information. None Item 6. Exhibits and Reports of Form 8-K. (a)Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b)Reports of Form 8-K None SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. BTX HOLDINGS, INC. Registrant Date: August 7, 2007 By: /s/ Scott J. Silverman Scott J. Silverman President, Chief Executive Officer, Chairman of Board of Directors
